DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 – 25 and 27 - 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (Pub. No.: US 2008/0234901 A1).
Regarding claim 21, Johnson discloses a method for controlling a wheel loader machine (250, FIG. 5), the machine having a hydraulically-driven bucket control system including a lift cylinder and a bucket (Hydraulic Cylinder 20, Bucket 251; FIG. 5); and a power train including an engine and producing a torque for moving wheels of the machine (engine providing rotational energy to one or more wheels ¶ 22), the method comprising:
 	automatically increasing a force available at the wheels of the wheel loader machine in response to an increase in pressure in the hydraulically-driven bucket control system (First torque reaches a first torque threshold, interpreted as pressure in bucket increases, torque at the wheel maybe applied to a level that exceeds the first torque threshold ¶ 53).

Regarding claim 22, Johnson discloses the method, wherein the increase in pressure results from interaction of the bucket with a pile of material (S302, FIG. 10).

Regarding claim 23, Johnson discloses the method, further including limiting the force available at the wheels when the machine is doing work, prior to automatically increasing the force available at the wheels (S203, FIG. 8).

Regarding claim 24, Johnson discloses the method, wherein the increasing of the force available at the wheels is proportional to the increase in pressure in the hydraulically-driven bucket control system (S202, FIG. 9).

Regarding claim 25, Johnson discloses the method, wherein the increase in pressure in the hydraulically- driven bucket control system corresponds to an increase in pressure in the lift cylinder (S209, FIG. 9).

Regarding claim 27, Johnson discloses the method, wherein the increasing of the force available at the wheels corresponds to an increasing of a rimpull limit, and the increasing of the rimpull limit includes no longer applying a rimpull limit (S304, FIG. 10).

Regarding claim 28, Johnson discloses the method, wherein the automatically increasing of a force available at the wheels is based on an input from an operator or controller regarding the ground surface that the wheel loader is operated upon (S199, FIG. 8 and S300, FIG. 10).

Regarding claim 29, Johnson discloses the method, wherein the input regarding the ground surface is related to a coefficient of friction of the ground surface (¶ 51).

Regarding claim 30, Johnson discloses a method for controlling a machine, the machine having a hydraulically- driven implement control system including a lift cylinder (20, FIG. 5) and an implement (251, FIG. 5); and a power train including an engine and producing a torque for moving wheels of the machine (¶ 22), the method comprising:
 	automatically increasing a force available at the wheels in response to at least one of:
 	an increase in pressure in the hydraulically-driven implement control system, or movement of the implement by the hydraulically-driven implement control system (First torque reaches a first torque threshold, interpreted as pressure in bucket increases, torque at the wheel maybe applied to a level that exceeds the first torque threshold ¶ 53).

Regarding claim 31, Johnson discloses the method, wherein the automatically increasing of the force available at the wheels is in response to at least: the increase in pressure in the hydraulically-driven implement control system, and the movement of the implement by the hydraulically-driven implement control system (¶ 53).

Regarding claim 32, Johnson discloses the method, wherein the increase in pressure results from interaction of the implement with a pile of material (S302, FIG. 10).

Regarding claim 33, Johnson discloses the method, wherein the increase in pressure in the hydraulically- driven implement control system corresponds to an increase in pressure in the lift cylinder (S202, FIG. 8).

Regarding claim 34, Johnson discloses the method, wherein the movement of the implement by the hydraulically-driven implement control system corresponds to a movement of the lift cylinder (S202, FIG. 8).

Regarding claim 35, Johnson discloses the method, wherein the increasing of the force available at the wheels corresponds to an increasing of a rimpull limit (S304, FIG. 10). 

Regarding claim 36, Johnson discloses the method, wherein the automatically increasing of the force available at the wheels is based on an input from an operator or controller regarding the ground surface that the machine is operated upon (S199, FIG. 9 and S300, FIG. 10).

Regarding claim 37, Johnson discloses the system, wherein the input regarding the ground surface is related to a coefficient of friction of the ground surface (¶ 51).

Regarding claim 38, Johnson discloses a system for controlling a machine (FIG. 1), the system comprising: a hydraulically-driven implement control system including a lift cylinder and an implement (20, 251; FG. 5); 
 	a power train including an engine and producing a torque for moving wheels of the machine (¶ 22); and 
 	a controller (318, FIG. 4) in operable communication with the hydraulically-driven implement control system (14, 16, 20 and 22; FIG. 4), the engine, and the power train, the controller being configured to: automatically increase a force available at the wheels in response to an increase in pressure in the hydraulically-driven implement control system (¶ 53).

Regarding claim 39, Johnson discloses the system, wherein the increase in pressure results from interaction of the implement with a pile of material (S302, FIG. 10).

Regarding claim 40, Johnson discloses the system, wherein the increase in pressure in the hydraulically- driven implement control system corresponds to a sensed increase in pressure in the lift cylinder (S202, FIG. 8).
Allowable Subject Matter
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663